Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered April 26, 2007, convicting her of assault in the first degree and endangering the welfare of a child, upon a jury verdict, and sentencing her to determinate terms of 15 years’ imprisonment and 1-year imprisonment, respectively, to run concurrently with each other.
Ordered that the judgment is modified, as a matter of discretion and in the interest of justice, by reducing the term of imprisonment imposed for assault in the first degree from a determinate term of imprisonment of 15 years to a determinate term of imprisonment of 7 years; as so modified, the judgment is affirmed.
Under the circumstances of this case, the sentence imposed upon the defendant was excessive to the extent indicated herein.
The defendant’s remaining contentions are without merit. Skelos, J.E, Angiolillo, Balkin and Belen, JJ., concur.